DETAILED ACTION
Status of Claims
This Office Action is in response to the amendment filed on 11/05/2021. Claims 2, 4, and 7-8 were previously canceled. Claims 1, 3, 5-6, and 9-10 are presently pending and are presented for examination.
Response to Amendment
The amendment filed 11/05/2021 has been entered.
Response to Arguments
Applicant’s arguments filed 11/05/2021 have been fully considered but are not persuasive.
Applicant has argued that “claims 1, 3, 5-6, and 9-10 are patentable over Masaki in view of Munich” because “Munich fails to disclose ‘wherein the external computing device checks the transmitted measurement data for completeness by checking that the measurement data of all available sensors are read out,’” as “Munich does not at all relate to ‘reading out multiple available sensors,’ but instead to only checking, if one sensor takes a minimum number of pictures, in order to be able to ignore momentary objects like dust particles.”
	The examiner respectfully disagrees, because Munich discloses to check one or more sensors; see at least Munich ¶ 149, which discloses that “The one or more cameras 125, 140 in the navigation system 120 of the mobile robot 10 may experience deteriorated functionality… dust, debris, fingerprints, hair, food particles, and a variety of other objects may collect and settle on the camera lens cover(s) 135… the mobile robot 10 may provide a notification to a user when a determination is made that the mobile robot 10 is no longer receiving useful information from some or all of the view of at least one camera 125.” Therefore the rejection of the claims under the combination of Masaki and Munich is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 5-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Masaki (US-2009/0093907-A1), hereinafter Masaki, in view of Munich et al. (US-2016/0147230-A1), hereinafter Munich.
	Regarding claim 1:
		Masaki discloses the following limitations:
“A method for operating an automatically moving robot (1), wherein a map (2) of an environment of the robot (1) is generated based on measurement data recorded within the environment.” (See at least Masaki ¶¶ 5, 9, 12, 54-55, 58-62, and FIGS. 1 and 8-9, which disclose that a mobile robot "generates a map while estimating a self position on the basis of the data" that it collects about the environment.)
“wherein a control command is generated using the generated map (2), a current position of the robot (1) within the environment and a determined behavior of the robot.” (See at least Masaki ¶¶ 5, 9, 12, 41, 44, 55-57, 65, and FIG. 1-3, 5, and 9, which disclose that "the traveling control command portion 3 moves the robot 2 to the starting point 41 on the basis of the robot position (xr, yr) obtained from the commands and the posture of the robot 2.” These sections also disclose that the robot is able to navigate the environment based on its generated map, and that the robot is sent traveling commands that instruct it to start or stop doing certain tasks. The “robot position (xr, yr)” reads on the “current position of the robot (1).” Whether the robot should start or stop doing a task reads on the "determined behavior of the robot" as recited in the claim limitation.)
“wherein the robot (1) moves using the generated control command.” (See at least Masaki ¶¶ 44, 57, 64, and FIG. 1, 3, and 9, which disclose that the “robots are operated by the controller 1,” and that this controller is responsible for generating the control commands.)
“and wherein data relevant for navigating the robot (1) are at least partially transmitted to an external computing device (3) for processing.” (See at least Masaki ¶¶ 8-9, 41, 57, and FIGS. 1 and 9, which disclose “transmitting the peripheral environmental information (an image, an obstacle detection, a sensor information of the moving mechanism and the like) obtained by the robot to the superior controller,” and that once the data is transmitted, the superior controller conducts “a high-speed computing process” to determine how the robot should travel. The “peripheral environmental information” reads on the “data relevant for navigating the robot (1),” and the “superior controller” reads on the “external computing device (3)” recited in the claim limitation.)
“wherein the external computing device (3) is disposed remotely from the automatically moving robot (1).” (See at least Masaki ¶¶ 9, 41, and FIGS. 1 and 9, which disclose that the “superior controller” which receives “peripheral environmental information” and conducts “a high-speed computing process” to determine how the robot should travel is a separate device from the robot. The “superior controller” that is disposed remotely from the robot reads on the “external computing device (3)” recited in the claim limitation.)
“wherein the external computing device (3) generates the map (2) of the environment.” (See at least Masaki ¶¶ 14, 54, 59, and FIGS. 1 and 9, which disclose that "the controller generates or updates the map data.” The “controller” reads on the “external computing device (3)” in the claim limitation.)
“and wherein measurement data of the environment are transmitted to the external computing device (3).” (See at least Masaki ¶¶ 9, 41, 57, and FIGS. 1 and 9, which disclose “transmitting the peripheral environmental information (an image, an obstacle detection, a sensor information of the moving mechanism and the like) obtained by the robot to the superior controller.” The “superior controller” reads on the “external computing device (3)” in the claim limitation.)
The following limitations are not specifically disclosed by Masaki, but are taught by Munich:
The use of “a plurality of sensors” to generate the map of the environment of the robot. (See at least Munich ¶¶ 67, 92, and FIG. 1A reference characters 120a-120d, which disclose that “the mobile robot 10 may use information gathered from various different types of sensors in order to ascertain the characteristics of its surrounding environment. As noted above, the mobile robot 10 uses a navigation system 120 that includes one or more cameras 125 that capture images of the surrounding environment. The images may be provided to a VSLAM process for use in the localization and mapping of the mobile robot 10 within the environment.”)
“and wherein the external computing device (3) determines a desired behavior of the robot (1) as the basis for the control command based upon the map (2) and the current position of the robot (1).” (See at least Munich ¶¶ 34, 83, 102-104, 109-112, 116-117, 120, and FIG. 7, which disclose that a “behavioral control application 630 controls the actuation of different behaviors of the mobile robot 10 based on the surrounding environment and the state of the mobile robot 10” and the localized “position of the mobile robot within the environment.” The “behavioral control application” reads on the "external computing device (3),” and taking into account the "surrounding environment" and the localized “position of the mobile robot within the environment" reads on the desired behavior being “based upon the map (2) and the current position of the robot (1)” as recited in the claim limitation.)
“wherein a behavior determining device (6) decides when a status of the robot (1) and/or a behavior currently shown by the robot (1) must be changed.” (See at least Munich ¶¶ 84, 117, and FIG. 7, which disclose that a "control arbitrator" can cause the behaviors of the robot to “start and stop dynamically.” The “control arbitrator” reads on the “behavior determining device (6),” and the behaviors being started or stopped reads on the “behavior currently shown by the robot (1) [being] changed.”)
“wherein the external computing device (3) transmits information about the determined behavior to the robot (1).” (See at least Munich ¶¶ 34, 109-113, and FIG. 7, which disclose that the “control arbitrator,” which is part of the “behavioral control application,” sends command information to the mobile robot based on the determined behavior. The “behavioral control application” reads on the “external computing device (3)” recited in the claim limitation.)
“and the robot (1) generates a control command based on the determined behavior” (See at least Munich ¶¶ 34, 46, 83, 109-113, and FIG. 7, which disclose that the “behavioral control application 630 controls the actuation of different behaviors of the mobile robot 10” and directs the mobile robot to help it effectively navigate through the environment. The “actuation of different behaviors” reads on generating the “control command based on the determined behavior” as recited in the claim limitation.)
“and wherein the external computing device (3) checks the transmitted measurement data for completeness by checking that the measurement data of all available sensors are read out.” (See at least Munich ¶¶ 149-155 and FIGS. 17A-19, which disclose that “The one or more cameras 125, 140 in the navigation system 120 of the mobile robot 10 may experience deteriorated functionality… the mobile robot 10 may provide a notification to a user when a determination is made that the mobile robot 10 is no longer receiving useful information from some or all of the view of at least one camera 125.” These sections also disclose that the “mobile robot 10 can determine (1920) whether a certain threshold number of input images have been captured… When the threshold number of images has been captured, the process determines (1925) whether the occlusion detection data identifies one or more portions of the field of view of the camera 125 that are capturing image data that is not being used by the navigation processes.” This allows the system to ensure that it receives a complete view of the robot’s environment by determining whether something is obstructing the view of the robot. If there is an occlusion, the “mobile robot 10 may also be optionally configured with a wiper blade, fan, air knife, and/or another appropriate cleaning mechanism that mobile robot can use to attempt to eliminate the detected occlusion.”)
Note that under the broadest reasonable interpretation (BRI) of claim 1, consistent with the specification, the behavior determining device (6) deciding “when a status of the robot (1) and/or a behavior currently shown by the robot (1) must be changed” is treated as an alternative limitation. The applicant has elected to use “and/or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while the behavior determining device (6) deciding when “a behavior currently shown by the robot (1) must be changed” is the only part that has been addressed here, the claim is still rejected in its entirety.
Also note that while the “behavioral control application” disclosed by Munich is located within the robot, it still reads on the “external computing device (3)” recited in claim 1, because each of these is capable of performing the same functions. Additionally, Masaki discloses a “superior controller” which is disposed remotely from the robot and performs some of the same functions as the “external computing device (3).” Therefore the combination of Masaki and Munich teaches all the limitations of claim 1, as demonstrated above.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the robot system disclosed by Masaki by controlling the robot based on desired behaviors and by checking transmitted data for completeness as taught by Munich, because these modifications allow for the desired tasks, surrounding environment, and the state of the robot to all be taken into account without any need for user input (see at least Munich ¶¶ 109-112), and for the robot to eliminate a detected occlusion to ensure that the system receives a complete view of the robot’s environment (see at least Munich ¶¶ 154-155).
	Regarding claim 3:
Masaki in combination with Munich discloses the “method according to claim 1,” and Masaki further discloses the following limitations:
“wherein the robot (1) records measurement data of the environment with at least one sensor (4).” (See at least Masaki ¶¶ 6, 9, 12, 15-17, 22, 41, 45, 49, 55, 58, 60, and 62, which disclose that “the robot includes a distance sensor measuring a plurality of distances.”)
“and transmits these measurement data to the external computing device (3) for generating the map (2).” (See at least Masaki ¶¶ 9, 41, 57, and FIG. 1, 9, and 15, which disclose that "the map is generated while transmitting the peripheral environmental information (an image, an obstacle detection, a sensor information of the moving mechanism and the like) obtained by the robot to the superior controller.” The “peripheral environmental information” reads on the “measurement data” and the “superior controller” reads on the "external computing device (3)" recited in the claim limitation.)
	Regarding claim 5:
Masaki in combination with Munich discloses the “method according to claim 1,” and Masaki further discloses “wherein the measurement data for generating the map (2) are recorded via distance measurement and/or odometer and/or collision detection.” (See at least Masaki ¶¶ 6, 12, 14-17, 22, 41, 44-49, 52-56, 60-62, 65, and FIG. 2, 4, 6, and 12-13, which disclose that “the controller includes a map generating apparatus generating or updating the map data on the basis of the position and the angle of the robot, and the measured distance with respect to the object.” The controller “generating or updating the map data on the basis of” measured distances reads on the “measurement data for generating the map (2) [being] recorded via distance measurement” as recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 5, consistent with the specification, the measurement data being "recorded via distance measurement and/or odometer and/or collision detection" is treated as an alternative limitation. The applicant has elected to use "and/or... and/or" in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while the measurement data being "recorded via distance measurement" is the only part that has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 6:
Masaki in combination with Munich discloses the “method according to claim 1,” and Masaki further discloses “wherein the navigation-relevant data are processed on a cloud server and/or a mobile communication device and/or a device connected with the robot via a WLAN and/or a WLAN router as the external computing device (3).” (See at least Masaki ¶¶ 6-7, 12, 15, and 61, which disclose a “superior controller (a server apparatus)” that receives data, processes the data, and controls the motion of the robot. This “superior controller (a server apparatus)” reads on the cloud server that is being used “as the external computing device (3)” as recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 6, consistent with the specification, the navigation-relevant data being “processed on a cloud server and/or a mobile communication device and/or a device connected with the robot via a WLAN and/or a WLAN router as the external computing device (3)” is treated as an alternative limitation. The applicant has elected to use “and/or... and/or... and/or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “cloud server” has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 9:
Masaki in combination with Munich discloses the “method according to claim 1,” and Masaki further discloses “wherein a user of the robot (1) initiates an input for the external computing device (3) by means of an input device (5) communicatively linked with the external computing device (3), in particular by means of a mobile communication device.” (See at least Masaki ¶¶ 6-7, 41, 44, 64, 67, and FIG. 1-3, 9, and 15, which disclose that a human user is able to give commands to the robot by using the “traveling control command portion 3 of the controller 1.” The “traveling control command portion 3” and the “controller 1” read on the “input device (5)” and the “external computing device (3)” recited in the claim limitation, respectively.)
	Regarding claim 10:
		Masaki discloses the following limitations:
“A system comprised of an automatically moving robot (1).” (See at least Masaki ¶¶ 5-6 and 18, which disclose a robot that can move “in a self-sustaining manner.”)
“an external computing device (3) that is disposed remotely from the automatically moving robot (1) and communicatively linked with the robot (1).” (See at least Masaki ¶¶ 9, 41, 57, and FIG. 1, 9, and 15, which disclose that the robot and “superior controller” transmit information to each other and that the “superior controller” is separate device from the robot. The “superior controller” that is disposed remotely from the robot reads on the “external computing device (3)” recited in the claim limitation.)
“and… recording measurement data within an environment of the robot (1).” (See at least Masaki ¶¶ 12, 15, 45, 55, and 60, which disclose that “the robot includes a distance sensor measuring a plurality of distances.”)
“wherein the robot (1) has a device for navigating the robot (1) within the environment.” (See at least Masaki ¶¶ 7-10, 18, 41, 44, 57, which disclose a superior controller that controls the motion of the robot. This “superior controller” reads on the “device for navigating the robot (1)” recited in the claim limitation.)
“wherein the external computing device (3) is set up to process data relevant for navigating the robot (1).” (See at least Masaki ¶¶ 8-9, 41, 57, and FIG. 1, 9, and 15, which disclose “transmitting the peripheral environmental information (an image, an obstacle detection, a sensor information of the moving mechanism and the like) obtained by the robot to the superior controller,” and that once the data is transmitted, the superior controller conducts “a high-speed computing process” to determine how the robot should travel. The “peripheral environmental information” reads on the “data relevant for navigating the robot (1),” and the “superior controller” reads on the “external computing device (3)” recited in the claim limitation.)
“wherein the external computing device (3) is configured for generating the map (2) of the environment using measurement data of the environment that is transmitted to the external computing device (3).” (See at least Masaki ¶¶ 9, 14, 41, 59, and FIG. 1, 9, and 15, which disclose that "the controller generates or updates the map data.” These sections also disclose “transmitting the peripheral environmental information (an image, an obstacle detection, a sensor information of the moving mechanism and the like) obtained by the robot to the superior controller.” The “superior controller” reads on the “external computing device (3)” in the claim limitation.)
The following limitations are not specifically disclosed by Masaki, but are taught by Munich:
The use of “a plurality of sensors” for recording measurement data within the environment of the robot. (See at least Munich ¶¶ 67, 92, and FIG. 1A reference characters 120a-120d, which disclose that “the mobile robot 10 may use information gathered from various different types of sensors in order to ascertain the characteristics of its surrounding environment. As noted above, the mobile robot 10 uses a navigation system 120 that includes one or more cameras 125 that capture images of the surrounding environment. The images may be provided to a VSLAM process for use in the localization and mapping of the mobile robot 10 within the environment.”)
“wherein the external computing device (3) has a behavior determining device (6) set up to use a generated map (2) of the environment and a current position of the robot (1) to determine a desired behavior of the robot (1) as the basis for a control command for controlling the robot (1).” (See at least Munich ¶¶ 34, 83, 102-104, 109-112, 116-117, 120, and FIG. 7, which disclose that a “behavioral control application 630 controls the actuation of different behaviors of the mobile robot 10 based on the surrounding environment and the state of the mobile robot 10” and the localized “position of the mobile robot within the environment.” The “behavioral control application” reads on the "external computing device (3)," and taking into account the “surrounding environment” and the localized “position of the mobile robot within the environment” reads on the desired behavior being based upon “a generated map (2) of the environment and a current position of the robot (1)” as recited in the claim limitation.)
“wherein the behavior determining device (6) decides when a status of the robot (1) and/or a behavior currently shown by the robot (1) must be changed.” (See at least Munich ¶¶ 84, 117, and FIG. 7, which disclose that a “control arbitrator” can cause the behaviors of the robot to “start and stop dynamically.” The “control arbitrator” reads on the “behavior determining device (6),” and the behaviors being started or stopped reads on the “behavior currently shown by the robot (1) [being] changed.”)
“and wherein the external computing device (3) is set up to transmit information about the determined behavior to the robot (1).” (See at least Munich ¶¶ 34, 109-113, and FIG. 7, which disclose that the “control arbitrator,” which is part of the “behavioral control application,” sends command information to the mobile robot based on the determined behavior. The “behavioral control application” reads on the “external computing device (3)” recited in the claim limitation.)
“wherein the robot (1) is set up to generate a control command based on the determined behavior." (See at least Munich ¶¶ 34, 46, 83, 109-113, and FIG. 7, which disclose that the “behavioral control application 630 controls the actuation of different behaviors of the mobile robot 10” and directs the mobile robot to help it effectively navigate through the environment. The “actuation of different behaviors” reads on generating the “control command based on the determined behavior” as recited in the claim limitation.)
“and wherein the external computing device (3) is configured to check the transmitted measurement data for completeness by checking that the measurement data of all available sensors are read out.” (See at least Munich ¶¶ 149-155 and FIGS. 17A-19, which disclose that “The one or more cameras 125, 140 in the navigation system 120 of the mobile robot 10 may experience deteriorated functionality… the mobile robot 10 may provide a notification to a user when a determination is made that the mobile robot 10 is no longer receiving useful information from some or all of the view of at least one camera 125.” These sections also disclose that the “mobile robot 10 can determine (1920) whether a certain threshold number of input images have been captured… When the threshold number of images has been captured, the process determines (1925) whether the occlusion detection data identifies one or more portions of the field of view of the camera 125 that are capturing image data that is not being used by the navigation processes.” This allows the system to ensure that it receives a complete view of the robot’s environment by determining whether something is obstructing the view of the robot. If there is an occlusion, the “mobile robot 10 may also be optionally configured with a wiper blade, fan, air knife, and/or another appropriate cleaning mechanism that mobile robot can use to attempt to eliminate the detected occlusion.”)
Note that under the broadest reasonable interpretation (BRI) of claim 10, consistent with the specification, the behavior determining device (6) deciding “when a status of the robot (1) and/or a behavior currently shown by the robot (1) must be changed” is treated as an alternative limitation. The applicant has elected to use “and/or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while the behavior determining device (6) deciding when “a behavior currently shown by the robot (1) must be changed” is the only part that has been addressed here, the claim is still rejected in its entirety.
Also note that while the “behavioral control application” disclosed by Munich is located within the robot, it still reads on the “external computing device (3)” recited in claim 10, because each of these is capable of performing the same functions. Additionally, Masaki discloses a “superior controller” which is disposed remotely from the robot and performs some of the same functions as the “external computing device (3).” Therefore the combination of Masaki and Munich teaches all the limitations of claim 10, as demonstrated above.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the robot system disclosed by Masaki by controlling the robot based on desired behaviors and by checking transmitted data for completeness as taught by Munich, because these modifications allow for the desired tasks, surrounding environment, and the state of the robot to all be taken into account without any need for user input (see at least Munich ¶¶ 109-112), and for the robot to eliminate a detected occlusion to ensure that the system receives a complete view of the robot’s environment (see at least Munich ¶¶ 154-155).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662